Citation Nr: 1602783	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee with loss of motion. 

3.  Entitlement to an extraschedular rating for the left knee disability.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1984 and from July 1985 to August 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2011, the RO assigned a temporary total evaluation from September 18, 2009 to October 31, 2009, based on left knee surgical treatment necessitating convalescence.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2015.  At the hearing, the Veteran testified that he is unable to work due to his left knee disability.  The Board has jurisdiction to consider the issue of TDIU as part of the claim for an increased rating for his left knee disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In November 2015, the Veteran, via his representative, waived the right to initial RO review of evidence received after the January 2011 statement of the case (SOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2015).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's left knee disability has been manifested by severe recurrent subluxation or lateral instability.

2.  The Veteran's left knee disability has been productive of extension limited to no more than 10 degrees, but was not productive of compensable limitation of flexion, ankylosis, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for an initial evaluation of 30 percent, but no more, for instability of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2015).  

2.  The criteria for a disability evaluation in excess of 10 percent for left knee limitation of motion of extension have not been met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5061 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was accomplished by an April 2009 letter.  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and a June 2015 Disability Benefits Questionnaire (DBQ) that was completed by a private physician have been associated with his claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded appropriate VA examinations in May 2009 and September 2015.  The Board finds these examinations to be adequate because the examiners described the Veteran's disabilities in sufficient detail so that the Board's evaluation of the service-connected disabilities will be fully informed, and supported all conclusions with analysis that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Veteran has not reported, nor does the record show, that his service-connected knee disabilities have worsened in severity since the most recent examination in September 2015.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for increased ratings.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  Schedular Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).   

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

Under 38 C.F.R. § 4.71a, DC 5256, which evaluates ankylosis of the knee, a 30 percent rating is assigned for ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Where there is symptomatic removal of semilunar cartilage, a 10 percent rating is warranted under 38 C.F.R. § 4.71a, DC 5259.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Service connection is in effect for degenerative arthritis of the left knee with loss of motion, rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5261 and left knee instability, rated 10 percent under DC 5257.  The Veteran contends that his disability is more severe than the currently assigned ratings and that he is entitled to increased ratings.

Diagnostic Codes 5257 - 5259

The Board finds that a 30 percent rating is warranted for instability of the left knee pursuant to DC 5257.

The Veteran was afforded a VA examination in May 2009.  He reported frequent episodes of instability, giving out, locking, pain, and swelling.  The VA examiner found no objective evidence of subluxation.  The examiner noted crepitus.  The anterior, posterior, medial and lateral instability tests were normal.  The medial and lateral meniscus test was abnormal to a slight degree of severity.  He did not require any assistive device for ambulation.  The examiner diagnosed left knee meniscal tear.  The Veteran underwent left knee arthroscopy with medial meniscal debridement on September 18, 2009.  Following a period of convalescence after the Veteran's surgery, the Veteran continued to complain of recurrent left knee swelling and instability.  

The June 2015 private DBQ documents a recent fall due to the Veteran's left knee "giving out."  The examiner noted crepitus, moderate subluxation, and slight lateral instability.  The Veteran was afforded a VA examination in September 2015.  The 2015 VA examiner found moderate subluxation and instability.  The June 2015 examiner and the September 2015 VA examiner found frequent episodes of locking, pain, and joint effusion.  

Thus, the evidence demonstrates that the Veteran's left knee instability more nearly approximates "severe."  The Board, therefore, finds that a 30 percent rating is warranted for left knee instability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59.  This is the maximum schedular rating under this diagnostic code.  

The Board finds that the 30 percent disability rating presently assigned for the Veteran's left knee disability adequately addresses his subjective complaints, the objective findings in the medical evidence, and the functional impairment he reportedly experiences from his post-operative meniscal debridement.  Thus, separate ratings under 5258 and 5259 are not permissible.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGCPREC 9-2004.

Diagnostic Codes 5260 and 5261

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

On VA examination in May 2009, range of motion testing found flexion to 130 degrees and extension to 10 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray test revealed degenerative arthritic changes.  The Veteran reported functional impairments of limited ability to climb ladders, crawl under equipment, kneel in church, stand or sit for prolonged periods or walk fast.  The examiner noted a mild impact on the Veteran's occupation and daily activity.  

The June 2015 private DBQ documents the Veteran's report of flare-ups that occur during cold weather.  He reported that his pain limits the ability to squat, kneel, and walk during flare-ups.  Range of motion testing found flexion to 70 degrees and extension to 5 degrees.  There was no decrease in range of motion on repetitive use.  There was functional loss due to less movement than normal, pain on movement, and interference with standing.  The examiner estimated an additional 10 degree loss of range of motion in flexion and extension during flare-ups.  

On VA examination in September 2015, range of motion testing found flexion to 110 degrees and extension to 0 degrees.  Pain was noted on examination but did not result in or cause functional loss.  There was no decrease in range of motion on repetitive use.  Veteran reported being unable to bend or squat, inability to stand and ambulate for more than fifteen to twenty minutes due to increased knee pain and instability.  He reported difficulty climbing stairs.  The examiner opined that it was not possible to determine, without resorting to speculation, to estimate loss of range of motion, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

While the Veteran has complained of pain, stiffness and tenderness, the evidence reflects at worst, left knee flexion pain began at 70 degrees and estimated to begin at 60 degrees during a flare-up.  There was no additional limitation in the range of motion of the knee following repetitive-use testing.  Because the left knee flexion has not been demonstrated at a compensable level at any time during this appeal, even considering that the Veteran had significant functional loss due to pain, the preponderance of the evidence demonstrates that the criteria for a compensable disability rating under DC 5260 have not been met.  In reaching this latter determination, the Board acknowledges that the Veteran treats his left knee disability with a knee brace.  That said, given the objective findings, there simply is no showing of disabling pain to such an extent as to indicate disability comparable to limitation of motion of the left leg to 45 degrees on flexion.  The Board finds that the Veteran is not entitled to a compensable rating for limitation of flexion due to pain.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.

The Veteran is currently in receipt of a 10 percent rating for limitation of extension of the left knee.  After consideration of the functional limitations of the knee, the Board finds that the Veteran is not entitled to an increased disability rating under diagnostic code 5261.  At worst, left knee extension pain began at 10 degrees on VA examination in May 2009.  The Board acknowledges the private examiner estimated a 10 degree additional of loss of range of motion during the flare-ups.  The examiner failed to explain the basis for such an opinion.  Notably, the examiner did not directly observe function during a flare-up.  However, the 2015 VA examiner clearly explained why he was unable to determine an accurate estimate.  Given the thoroughness of the report, the Board considers it to carry the most evidentiary weight.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Thus, the evidence of record shows that the Veteran limitation of extension does not more nearly approximate limitation of extension to 15 degrees that is required for a higher 20 percent rating under DC 5261, considering functional loss due to pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's left knee disability under other diagnostic codes, but finds that no higher or additional evaluations are warranted.

Diagnostic Codes 5256 provides a rating for ankylosis.  Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  The medical evidence shows no such impairments.  Specifically, the 2015 VA examiner affirmatively found an absence of ankylosis, tibial or fibular impairment, and hyperextension.  Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under any other diagnostic codes.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Scar

The May 2009 VA examiner noted three linear and superficial scars measured by 0.7 cm by 0.3 cm.  The scars were not painful.  The examiner found no limitation of function due to the scars.  The June 2015 private examiner noted that the Veteran's scars were small and well healed.  The September 2015 examiner noted that the scars measured 0.3 cm by 0.3 cm and were not painful or unstable.  Thus, a separate compensable rating is not available for the Veteran's scars on his left knee as the medical evidence demonstrates that the scars are not painful and/or unstable, and the total area of the scars do not exceed 39 square centimeters as required for a compensable rating under the diagnostic codes pertaining to scars (DCs 7800-05).


ORDER

An initial 30 percent disability rating for left knee instability is granted, subject to the applicable criteria governing the payment of monetary benefits. 

An initial disability rating in excess of 10 percent for left knee extension is denied.  


REMAND

Pursuant to 38 C.F.R § 4.16(a)(3), disabilities affecting a single body system, e.g. orthopedic, are considered as one disability.  As such, the Veteran meets the schedular requirement under 4.16(a) for the entirety of the appeal.  The Veteran testified that his service-connected bilateral knee disabilities render him unable to obtain or maintain gainful employment.  The evidence suggests that he may be unemployable due, at least in part, to his service-connected knee disabilities.  While the Veteran testified that he is unable to work due to his bilateral knee disability, he has subsequently reported to the September 2015 VA examiner that he works at a steel plant as a maintenance foreman.  He further reported that he has missed two to four weeks of work due to his knee disabilities.  Thus, it is unclear whether the Veteran is gainfully employed.  The Veteran should clarify his employment status on remand.  

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to clarify his employment status throughout the period on appeal since filing his February 2009 claim for service connection.

2.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU.  Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of this claim.  Allow an appropriate amount of time for response and associate the notification with the claims file.

3.  Associate with the claims file, the Veteran's outstanding VA medical records since June 2009.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand, to include from the Naval Hospital and the South Texas Orthopedics in Corpus Christi, Texas, should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the impact of the Veteran's service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

5.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a TDIU examination to be conducted, if possible, by a vocational rehabilitation specialist.  The claims folder should be made available to and reviewed by the examiner.  In this regard, the examiner should opine as follows: 

(a)  Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b)  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as communication, concentration, sitting, standing, walking, lifting, grasping carrying, pushing, and pulling.

6.  Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, to include referral for extraschedular consideration on an individual or collective basis under 38 C.F.R. § 3.321(b)(1).  If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


